 Case: 4:19-cv-01772-MTS Doc. #: 93 Filed: 03/08/21 Page: 1 of 6 PageID #: 1418




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

STEVEN GOLDSMITH,                                 )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )           Case No. 4:19-cv-01772-MTS
                                                  )
LEE ENTERPRISES, INC., et al.,                    )
                                                  )
            Defendants.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ Motion for Leave to Amend by

Interlineation, Doc. [71]. The Motion is fully briefed. For the following reasons, the Court will

grant the Motion.

I.     BACKGROUND

       Plaintiff originally filed this action in Missouri state court, making various contract-related

claims as well as a Missouri Merchandising Practices Act claim against Defendants, who are the

proprietors of the St. Louis Post-Dispatch newspaper. Plaintiff contends that he, like many other

subscribers to the Post-Dispatch, was “double-billed” for his newspaper subscriptions, as reflected

by his subscription invoices, which sometimes included the same date in more than one billing

period. Docs. [9] ¶ 14, [79] at 2. Defendants removed the case to this Court on June 21, 2019 on

the basis of subject-matter jurisdiction under the Class Action Fairness Act. Doc. [1]. Plaintiff

then filed an Amended Complaint, Doc. [17], on July 3, 2019, to which Defendants filed their

Answer, Doc. [18], on July 16, 2019, responding to Plaintiff’s allegations and pleading various

affirmative defenses.

       The Court entered a Case Management Order (CMO) on October 22, 2019, setting




                                                 1
    Case: 4:19-cv-01772-MTS Doc. #: 93 Filed: 03/08/21 Page: 2 of 6 PageID #: 1419




February 2, 2020 as the deadline for joinder of parties or amendment of pleadings. Doc. [33] at 1.

Then, on July 2, 2020, Defendants filed the instant Motion for Leave to Amend their Answer.

Doc. [71]. Defendants sought to amend the Answer for the purpose of including one additional

affirmative defense: that Defendants are entitled to an “offset” or “set off” against any recovery

for Plaintiff for the value of any newspapers Plaintiff received when there was a gap between

consecutive invoice dates rather than an overlap. See id. ¶¶ 3, 5. Plaintiff challenged the Motion,

arguing that the Defendants did not show good cause for the amendment, as required by Fed. R.

Civ. P. 16(b)(4) when a party seeks to amend after the CMO deadline for amendments. Defendants

countered that the more lenient standard of Fed. R. Civ. P. 15(a)(2) should apply, but that either

way they have demonstrated good cause for the amendment.

II.       DISCUSSION

          The Federal Rules of Civil Procedure instruct district courts to “freely give leave [to amend

a pleading] when justice so requires.” Fed. R. Civ. P. 15(a)(2). However, Rule 15 does not alone

apply to all proposed amendments; the Eighth Circuit has made clear that Rule 16(b) governs

whenever a party seeks leave to amend after a court-ordered deadline set in a CMO. See Sherman

v. Winco Fireworks, Inc., 532 F.3d 709, 716 (8th Cir. 2008). While Rule 15 specifically addresses

amendments to pleadings, Rule 16 provides the rules related to district courts’ powers with respect

to scheduling. See Fed. R. Civ. P. 16; Mahnken v. Wright Med. Tech., Inc., No. 4:18-cv-02095-

SRC, 2020 WL 255809, at *1 (E.D. Mo. Jan. 17, 2020) (“Rule 16(b) governs the issuance and

modification of pretrial scheduling orders while Rule 15(a) governs amendment of pleadings.”).

The CMO in effect at the time Defendants filed the Motion for Leave to Amend 1 gave until

February 2, 2020 to amend the pleadings, but Defendants did not file the instant Motion until July



1
    The Court has since entered two Amended CMOs. See Docs. [81], [90].


                                                        2
    Case: 4:19-cv-01772-MTS Doc. #: 93 Filed: 03/08/21 Page: 3 of 6 PageID #: 1420




2, 2020. See Docs. [1], [71]. The good-cause standard therefore applies to Defendants’ Motion.

         Under Rule 16(b)’s good-cause standard, a movant must primarily show that it has been

diligent in trying to comply with the scheduling order. Sherman, 532 F.3d at 716–17; Harris v.

FedEx Nat’l LTL, Inc., 760 F.3d 780, 786 (8th Cir. 2014); Mahnken, 2020 WL 255809, at *1.

“Where there has been ‘no change in the law, no newly discovered facts, or any other changed

circumstance . . . after the scheduling deadline for amending pleadings,’ then [a court] may

conclude that the moving party has failed to show good cause.” Hartis v. Chi. Title Ins. Co., 694

F.3d 935, 948 (8th Cir. 2012). If the moving party shows it has been diligent, courts may then

weigh prejudice to the nonmoving party. Sherman, 532 F.3d at 717 (“Our cases reviewing Rule

16(b) rulings focus in the first instance (and usually solely) on the diligence of the party who

sought modification of the order.”); see also Mahnken, 2020 WL 255809, at *2 (briefly assessing

prejudice in finding good cause for amendment). Once the party has shown good cause by showing

diligence and a lack of prejudice to the nonmoving party, courts will finally look to Rule 15’s

liberal amendment standard before granting leave to amend. Mahnken, 2020 WL 255809, at *1

(“Where a party seeks leave to amend a complaint after the deadline in the applicable [CMO] has

passed, the [Rule] 16(b) good-cause standard applies first, then the ‘when justice so requires’

standard of Rule 15(a) applies.” (citing Sherman, 532 F.3d at 716)).

         The Court is satisfied that Defendants were diligent in seeking to add the affirmative

defense of set off to their Answer. The applicability of the defense in this case appears to turn on

whether Plaintiff is successful in arguing that each invoice represents its own individual contract

between a subscriber, such as Plaintiff, and the Post-Dispatch. However, it is not readily apparent

from Plaintiff’s Amended Complaint that this is what Plaintiff was claiming. 2 And, in any case,


2
  For example, Plaintiff refers to paragraphs 41–43 of his Amended Complaint, Doc. [17], to support his argument
that the Complaint makes clear he contends each invoice is a distinct contract. But the allegations contained in those


                                                          3
 Case: 4:19-cv-01772-MTS Doc. #: 93 Filed: 03/08/21 Page: 4 of 6 PageID #: 1421




Defendants have maintained that they did not breach any contract with Plaintiff because Plaintiff

was charged less for the newspapers he received over the whole course of his ongoing relationship

with the Post-Dispatch. See Doc. [69] at 7. In short, Defendants’ failure to add the defense of set

off before the amendment-of-pleadings deadline was not unreasonable.

        More importantly, when the Court denied the parties’ cross Motions for Summary

Judgment, it expressly stated that it was doing so to allow the parties “to clarify and refine their

arguments after engaging in discovery.” Id. at 11; see also id. at 9 (“[D]efinitively ruling on these

[Motions for Summary Judgment] before discovery is not possible where some of the most basic

underlying facts are vigorously disputed by the parties.”). The Court further instructed the parties

to file a revised joint scheduling plan (JSP) within ten days of its Order, signaling an intention to

reset the case and give the parties a full opportunity to provide evidentiary support for their

respective theories of the case. See id. The parties timely filed their JSP on June 25, 2020, in

compliance with the Court’s Order, and Defendants, on July 2, 2020, promptly filed their Motion

for Leave to Amend their Answer to add the set off defense. Docs. [70] and [71]. Plaintiff’s

Summary Judgment Motion clarified his position that each invoice was an individual contract, and

the Court is satisfied that its June 16, 2020 Order instructing the parties to file a revised JSP reflects

a sufficient “change in circumstance” to demonstrate good cause for Defendants’ request to add

the affirmative defense of set off. See Mahnken, 2020 WL 255809, at * 1; Hartis, 694 F.3d at 948.

Considering Defendants’ prompt filing of the Motion after the Court’s Order, the Court, in its

discretion and in consideration of the record as a whole, finds that Defendants were diligent in

seeking to make the amendment and that the amendment will not affect the efficient adjudication

of this case. See Green Plains Otter Tail, LLC v. Pro-Env’t, Inc., No. 16-cv-370 (DWF/LIB), 2017


sections are just as consistent with Defendants’ suggestion that the parties instead had a “single[,] ongoing
subscription” rather than numerous distinct contracts represented by each individual invoice. See Doc. [75] at 2.


                                                       4
Case: 4:19-cv-01772-MTS Doc. #: 93 Filed: 03/08/21 Page: 5 of 6 PageID #: 1422




WL 9885436, at *8 (D. Minn. Dec. 21, 2017) (noting that the Court has “broad discretion” in

determining whether a party has been diligent in the context of Rule 16(b)); Saulsbery v. Mark

Twain Water Zone, LLC, No. 2:19-cv-00074-NCC, 2020 WL 4192458, at *2 (E.D. Mo. July 21,

2020) (“The determination as to whether to grant leave to amend is entrusted to the sound

discretion of the trial court.”); Norton v. LVNC Funding, LLC, No. 18-cv-05051-DMR, 2020 WL

2557003, at *3 (N.D. Cal. May 19, 2020) (explaining that “the heart of the Rule 16(b) analysis

goes to the court’s efficient adjudication of a case”).

       Having determined Defendants were diligent, the Court next asks whether Plaintiff will be

prejudiced by the addition of the set-off defense. See Sherman, 532 F.3d at 717 (noting that

prejudice to the nonmoving party may be relevant if the party seeking leave to amend has been

diligent); Green Plains Otter Tail, LLC, 2017 WL 9885436, at *8 (analyzing prejudice after

determining the moving party was diligent). The Court concludes he will not. Discovery remains

open until April 30, 2021; discovery related to expert witnesses remains ongoing; the deadline for

Plaintiff’s motion for class certification is not until June 1, 2021; and the affirmative defense

cannot serve to defeat Plaintiff’s claims and instead will only affect the amount of his recovery,

assuming his claims succeed and that Defendants sufficiently establish the elements required for

the defense. See Doc. [90]; see also Mahnken, 2020 WL 255809, at *2; Fed. Ins. Co. v. Sammons

Fin. Grp., Inc., 320 F.R.D. 192, 198 (S.D. Iowa 2013) (noting that nonmoving party would have

“ample opportunity to conduct appropriate discovery” in finding no prejudice and granting leave

to amend); cf. Ellingsworth v. Vermeer Mfg. Co., 949 F.3d 1097, 1100 (8th Cir. 2020) (denying

leave to amend where “litigation was at an advanced stage and granting the motion would have

required a reopening of discovery”).

       The Court, finding that Defendants have shown good cause for their amendment, finally




                                                  5
Case: 4:19-cv-01772-MTS Doc. #: 93 Filed: 03/08/21 Page: 6 of 6 PageID #: 1423




asks whether the amendment should be permitted under Rule 15. Sherman, 532 F.3d at 716 (“Once

the scheduling order’s deadline passes, a plaintiff first must show good cause under Rule 16(b) . . .

before a court will consider whether amendment was proper under Rule 15(a).” (quoting Leary v.

Daeschner, 349 F.3d 888, 909 (6th Cir. 2003))). That Rule instructs that courts “should freely

give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Under that standard, a court will

not deny leave to amend unless there is “undue delay, bad faith on the part of the moving party,

futility of the amendment, or unfair prejudice to the non-moving party.” Mahnken, 2020 WL

255809 (quoting Roberson v. Hayti Police Dep’t, 241 F.3d 992, 995 (8th Cir. 2001)). As

previously discussed, the Court does not believe there is any undue delay or prejudice here. Nor

does the Court find that the amendment would be futile or that there is any evidence of Defendants’

bad faith. The Court thus finds that justice requires it to permit the amendment.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion for Leave to Amend Answer by

Interlineation, Doc. [71], is GRANTED.



Dated this 8th day of March, 2021.


                                              MATTHEW T. SCHELP
                                              UNITED STATES DISTRICT JUDGE




                                                 6
